Name: Council Regulation (EEC) No 4040/89 of 4 December 1989 on the application of Decision No 1/89 of the ACP-EEC Council of ministers amending protocol No 1 to the third ACP-EEC convention concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  trade
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 387/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4040/89 of 4 December 1989 on the application of Decision No 1 /89 of the ACP-EEC Council of Ministers amending Protocol No 1 to the Third ACP-EEC Convention concerning the definition of the concept of 'originating products' and methods of administrative cooperation HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Third ACP-EEC Convention (') was signed on 8 December 1984 and entered into force on 1 May 1986 ; Whereas , by virtue of Article 138 (2) of the Convention, the ACP-EEC Council of Ministers adopted Decision No 1 / 89 amending Protocol No 1 to the Convention ; Whereas it is necessary to apply that Decision in the Community, Article 1 Decision No 1 / 89 of the ACP-EEC Council of Ministers amending Protocol No 1 to the ACP-EEC Convention concerning the definition of the concept of 'originating products ' and methods of administrative cooperation shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1989 . For the Council The President M. DELEBARRE ( ¢) OJ No L 86 , 31 . 3 . 1986 , p. 1 .